DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction Requirement
Restriction to one of the following inventions is required under 35 U.S.C. 121: 
Claims 1-15, a subcombination 
Claims 16-25, combination 
Claims 26-34, a subcombination 

Examiner is of the opinion that this would be a combination and subcombination restriction.  The rationale behind this analysis is as follows:
Invention I (pertaining to claims 1-15) is directed to mobile cleaning robot
Invention III (pertaining to claims 26-34 is directed to a handheld computing device with a user interface and display. 
Invention II (pertaining to claims 16-25) is a combination claim set incorporating the mobile cleaning robot and aspects of the handheld device in communication with one another (i.e., “mobile cleaning robot . . . receiving . . . presenting on a display”). 

The inventions are distinct if it can be shown that a combination as claimed:
(A) does not require the particulars of the subcombination as claimed for patentability (to show novelty and unobviousness), and
(B) the subcombination can be shown to have utility either by itself or in another materially different combination.
With respect to combination invention II, it does not require the sensor circuit or drive system required in subcombination I, or the user interface or handheld computing device required in subcombination III. 
In addition, subcombination of invention I can be used in a materially different combination or by itself as simply a mobile cleaning robot.
Furthermore, the subcombination of invention III can be used in a materially different combination or by itself a handheld computing device capable of receiving mission routines and generating navigation instructions.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification.
For example, invention I (claims 1-15) would require a search in “G05B 2219/50391”, “Robot”; Invention II would require a search in  “G01R22/063”, "Related to remote communication"”, which is not required in invention I; and Invention III would require a search in “G08C 2201/93”, “Remote control using other portable devices, e.g. mobile phone, PDA, laptop”,  which is not required in invention I.
the inventions have acquired a separate status in the art due to their recognized divergent subject matter,
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined, even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667